Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is in response to application 17/166,608, filed on 02/03/2021.
2.	Claims 1-20 are pending.
Oath or Declaration
3.	Applicant(s) oath or declaration filed on 02/03/2021 are approved by the office.

Drawings
4.	The drawings and specifications filed on 02/03/2021 are approved by the office.

Information Disclosure Statement
5.	IDS filed on 02/03/2021 have been considered by the Examiner.

Claim - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Examiner has concluded under the analysis for 35 USC 101 that claims 1-20 are patent eligible as claims 1-20 are not directed to a judicial exception.


	Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-20 of U. S. Patent No. 10,938,923 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is anticipated by the patent since the patent and the application are claiming common subject matter.

Claim 1 of ‘923
A method of routing a website request, comprising: receiving, from a client electronic device, a uniform resource indicator (URI) request for a webpage of a website, wherein the website comprises a plurality of microservice applications; determining a first microservice application of the plurality of microservice applications to which to send a microservice request in response to the URI request, wherein the first microservice application has at least a first version and a second version; determining a rule applicable to the first microservice application; and routing the microservice request associated with the URI request to one of the first version or the second version based on the rule.
Claim 1 of instant application
A method, comprising: determining a first microservice application of a plurality of microservice applications to which to send a microservice request in response to a uniform resource indicator (URI) request for a webpage of a website from a client electronic device, wherein the first microservice application has at least a first version and a second version; determining a rule applicable to the first microservice application; and routing the microservice request associated with the URI request to one of the first version or the second version based on the rule.



Allowable Subject Matter
9.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Goldfarb et al. (USPUB# 20170346830 A1) teaches a process including: processing, with a permission-management application requests to manage permissions of one or more users to access resources with client computing devices, wherein: the permission-management application is configured to manage permissions for users of an organization to access a plurality of network-accessible applications; the plurality of different network-accessible applications have different permission-management application program interfaces; and the permission-management application is configured to manage permissions for users to access respective instances of a plurality of different native applications executing on the client computing devices.
Gunjal et al. (USPUB# 20200296172 A1) teaches an information handling system that captures a set of performance metrics corresponding to a traffic flow through a set of microservices included in the service mesh. Next, the information handling system identifies one or more modifications to the traffic flow based on analyzing the set of performance metrics against a set of application requirements corresponding to the set of microservices. In turn, the information handling system adjusts a traffic routing policy of the service mesh based on the identified one or more modifications.
Greene (USPUB# 20070112574 A1) teaches a system, method, and software program for providing software intelligence to Radio Frequency Identity (RFID) tags. Utilizing the unique characteristics of the Service Grid, mobile software agents can relocate in close proximity to RFID tagged items. Once associated with the tag, these RFID agents migrate near where items are identified to provide local control, environmentally responsive policy, and ongoing permanent data capture & history. These RFID agents respond to events as circumstances require. They transport data and policy between supply-chain partners when the partners participate in a secure extranet. Enhanced service grids composed of distributed agents, comprising numerous services, facilitates supply-chain security and integration as virtual software service agents, including virtual RFID tags, are directed from one computer to another computer in response to changing conditions.
Goldfarb et al., Gunjal et al., Greene and other prior arts do not singularly or in combination disclose the limitations " wherein the first microservice application has at least a first version and a second version; determining a rule applicable to the first microservice application; and routing the microservice request associated with the URI request to one of the first version or the second version based on the rule. " in independent claim 1 and similarly in independent claims 15 and 19. These limitations in combination with the remaining claim limitations provide a unique way routing requests to different versions of microservice applications, as disclosed in the applicant’s specifications (paragraphs [0022-024]). 
Dependent claims 2-14, 16-18 and 20 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shao (USPUB# 2019/0095541 A1) shows A first local application (APP) opens a web page. The first local APP wakes a second local APP. The second local APP starts a local server. The first local APP sends a reference request to the local server. If a response returned by the local server is received, the first local APP stops a jump to a directed download page.
Shyamsunder et al. (USPUB# 2015/0365393 A1) shows provisioning a smart navigation service are presented. The provisioning can be performed by a name owner, by the smart navigation service itself, or by a third-party keyword service. The provisioned information can include an entity name, a keyword, and possibly other data correlated to at least one network locator. The navigation service electronically stores in navigation service persistent memory a rule correlating the entity name, the keyword, and, if used, the other data, to the at least one network locator, such that when the navigation service receives, from a client computer communicatively coupled to the navigation service, command data that includes the entity name, the keyword, and possibly other data, the navigation service responds to the client computer with the at least one network locator.
Aiello (USPUB# 2015/0207854 A1) shows switching between a web browser and an application on a mobile device are provided. In one aspect, a method includes receiving a request from a calling application from among a plurality of applications on a mobile device to load a web page externally in a mobile web browser, and loading the web page externally in the mobile web browser. The method also includes receiving a request in the mobile web browser to end viewing of content within the web browser, identifying the calling application to load from among the plurality of applications, and loading the calling application in response to the request to end viewing of content within the mobile web browser. Systems and machine-readable media are also provided.
Wilsher et al. (USPUB# 2014/0379823 A1) shows sending a media message from a communication platform receiving a messaging request to transmit media message to a destination endpoint, wherein the request includes a specified media content universal resource identifier (URI); retrieving a media resource from the URI, wherein the media resource is retrieved from a application layer request including a set of context data relating to the messaging request; transforming the media resource into a messaging formatted media resource; and transmitting the formatted media resource to a destination in a media message..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443